DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 16, and 20 are amended, claims 17-19 are canceled, and claims 21-23 are added in response to the last office action. Claims 1-16 and 20-23 are pending. Patel et al, Bonwick, and Hallak et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 16, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al [US 2015/0370716 A1] in view of Sundararaman et al [US 2016/0259693 A1].
	As to claims 1, 16, and 20, Patel et al teach a device comprising:
a processing unit [e.g., storage controller 120 in fig. 1]; and
a memory [e.g., “When storage system 100 is initially configured, storage controller 120 is set up to instantiate a virtual disk in accordance with the virtual disk metadata stored in controller memory 122” in paragraph 0013; “In a particular embodiment, storage controller 120 includes a processor, and controller memory 122 includes code executable by the processor to perform the operations and methods as described above” in paragraph 0019] coupled to the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit, causing the device to perform acts comprising:
receiving, by a redundant storage system, a write request to write a dataset [e.g., six data blocks: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6 in fig. 1] to the redundant storage system [e.g., data transaction 115 in fig. 1; “Data transactions 115 can include data read transactions, data write transactions” in paragraph 0010; “Here, data transaction 115 represents an exemplary transaction, such as a read or a write transaction, that calls for a 1.5 mB data transaction.  Application 110 provides for a data transaction with storage controller 120 in six (6) data blocks of 256 kB each, that is, the stripe size indicated by the LSS information, labeled here as blocks 1-6, that are stored in respective blocks of LSS buffer 126” in paragraph 0015], wherein the redundant storage system natively supports failure tolerance [e.g., “Storage controller 420 operates to implement a RAID storage scheme on storage array 430, such that data stored on the storage array is redundant and/or recoverable in the case of disk errors” in paragraph 0020]; 
determining a first number of data blocks [e.g., eight data blocks shown in Stripes 1, 2 in fig. 1 including six data blocks from the received write data transaction and two parity data blocks based on RAID configuration: Block 1, Block 2, Block 3, Parity, Block 4, Block 5, Parity, Block 6 in fig. 1] for storing the dataset in the redundant storage system [e.g., “The member storage devices are configured in a RAID 5 configuration which provides block-level striping with distributed parity.  The skilled artisan will recognize that the teachings of the present disclosure are not limited by the choice of RAID configuration, but that the teachings herein are applicable to other RAID configurations, such as RAIDs 1-4, 6, 10, 50, and 60, or other virtual disk storage configurations, as needed or desired.  For example, the member storage devices can be configured in a RAID 6 configuration which provides block-level striping with multiple distributed parity blocks, or other RAID configurations, as needed or desired” in paragraph 0013; “Storage controller 120 operates to map LSS buffer 126 onto OSS buffer 124, such that each block of the LSS buffer is uniquely mapped to a corresponding block of the OSS buffer. Storage controller 120 then operates to perform the requested data transaction on storage array 130 based upon the stripe size indicated by the OSS information” in paragraph 0015; Stripes 1, 2 each having four data blocks in fig. 1]; 
logging a subset of the dataset in a second number of data blocks [e.g., Block 1, Block 2, Block 3 among Stripe 1 with four data blocks in fig. 1] of the redundant storage system for data recovery in case that a fault occurs in the redundant storage system [e.g., “Storage controller 120 operates to implement a Redundant Array of Independent Drives (RAID) storage scheme on storage array 130, such that data stored on the storage array is redundant and/or recoverable in the case of disk errors” in paragraph 0012], wherein the second number of data blocks is a subset of the first number of data blocks [e.g., four data blocks of Stripe 1, four data blocks of Stripe 2 in fig. 1; “The member storage devices are configured in a RAID 5 configuration which provides block-level striping with distributed parity. The skilled artisan will recognize that the teachings of the present disclosure are not limited by the choice of RAID configuration, but that the teachings herein are applicable to other RAID configurations, such as RAIDs 1-4, 6, 10, 50, and 60, or other virtual disk storage configurations, as needed or desired. For example, the member storage devices can be configured in a RAID 6 configuration which provides block-level striping with multiple distributed parity blocks, or other RAID configurations, as needed or desired” in paragraph 0013]; and
writing the dataset in the first number of data blocks into the redundant storage system [e.g., Block 1, Block 2, Block 3, Parity, Block 4, Block 5, Parity, Block 6 in fig. 1; “Here, block 1 is provided to a first stripe of storage device 132, block 2 is provided to the first stripe of storage device 134, block 3 is provided to the first stripe of storage device 136, and the parity information for the first stripe is provided on storage device 138.  Continuing, block 4 is provided to a second stripe of storage device 132, block 5 is provided to the second stripe of storage device 134, block 6 is provided to the second stripe of storage device 138, and the parity information for the second stripe is provided on storage device 136” in paragraph 0015].
Though Patel et al teach the redundant storage system natively supporting failure tolerance, Patel et al do not explicitly teach, however Sundararaman et al teach the redundant storage system natively supporting crash consistency [e.g., “As disclosed above, a write hole may result from an ‘invalid shutdown’ condition. As used herein, an ‘invalid shutdown’ condition refers to any failure and/or interruption to a storage operation of the storage array and can include, but is not limited to: power loss, power interruption, power aberration, a crash condition an error condition, an interrupt, a crash, a fault, a hardware fault, a software fault, and/or any other condition other than a clean shutdown of the storage array and/or a component thereof” in paragraph 0038; “The storage coordination module may be configured to block performance of a crash recovery operation by the RAID storage system in response to the invalid shutdown” in paragraph 0044]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Sundararaman et al’s teaching above including the redundant storage system supporting crash consistency in addition to failure tolerance in order to increase applicability and/or reliability for the redundant storage system of Patel et al.
As to claim 2, the combination of Patel et al and Sundararaman et al teaches determining the second number of data blocks, wherein the second number is based on a reliability level of the redundant storage system [e.g., “The member storage devices are configured in a RAID 5 configuration which provides block-level striping with distributed parity.  The skilled artisan will recognize that the teachings of the present disclosure are not limited by the choice of RAID configuration, but that the teachings herein are applicable to other RAID configurations, such as RAIDs 1-4, 6, 10, 50, and 60, or other virtual disk storage configurations, as needed or desired.  For example, the member storage devices can be configured in a RAID 6 configuration which provides block-level striping with multiple distributed parity blocks, or other RAID configurations, as needed or desired” in paragraph 0013 of Patel et al].
As to claim 21, Patel et al do not explicitly teach, however Sundararaman et al teach the second number of data blocks is randomly selected from the first number of data blocks [e.g., “The integrity data 144 may be stored as a separate data unit 132 and/or may be included with other contents of the data unit 132 (e.g., may be embedded in another data unit)” in paragraph 0068].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Sundararaman et al’s teaching above in order to increase applicability, varieties, and/or flexibility for utilizing the second number of data blocks for the data recovery of Patel et al.
As to claim 22, Patel et al do not explicitly teach, however Sundararaman et al teach wherein the second number of data blocks corresponds to at least one of a number of first data blocks in the first number of data blocks or a number of last data blocks in the first number of data blocks [e.g., “In the FIG. 1G embodiment, the validation manager 106  stores the integrity data 144 in data unit 132A” in paragraph 0068].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Sundararaman et al’s teaching above in order to increase applicability, varieties, and/or flexibility in utilizing the second number of data blocks for the data recovery of Patel et al.
As to claim 23, Patel et al do not explicitly teach, however Sundararaman et al teach wherein the redundant storage system is implemented as part of a file system or a database system; and natively supports crash consistency and failure tolerance without reliance on the file system or the database system [e.g., “The interface 111 of the storage array 110 may include, but is not limited to: a storage interface, a block storage interface, a block storage device interface, a storage system interface, a RAID storage interface, a RAID storage engine, an object storage interface, a direct file interface, a database storage interface, a key-value storage interface, a storage engine, a network storage protocol interface, a custom interface, a driver, a library, an Application Programming Interface (API), and/or the like” in paragraph 0065; “The recovery module 122 may be configured to implement one or more crash recovery and/or data validation operations, which may include, but are not limited to: resynchronization operations to resynchronize array metadata 134 of one or more stored data groups 130, rebuild operations to reconstruct the contents of one or more data units 132 of a stored data group 130 by use of other data unit 132 of the stored data group 130 and/or the array metadata 134 of the stored data group 130, and the like” in paragraph 0058].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Sundararaman et al’s teaching above in order to increase applicability and/or autonomy for the redundant storage system of Patel et al.
Claims 3-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al and Sundararaman et al as applied to claim 2 above, and further in view of Bonwick [US 2016/0217038 A1].
	As to claim 3, though the combination of Patel et al and Sundararaman et al teaches wherein the determining a second number based on a reliability level of the redundant storage system comprises: based on the reliability level of the redundant storage system [e.g., “The skilled artisan will recognize that the teachings of the present disclosure are not limited by the choice of RAID configuration, but that the teachings herein are applicable to other RAID configurations, such as RAIDs 1-4, 6, 10, 50, and 60, or other virtual disk storage configurations, as needed or desired.  For example, the member storage devices can be configured in a RAID 6 configuration which provides block-level striping with multiple distributed parity blocks, or other RAID configurations, as needed or desired” in paragraph 0013, “Storage controller 420 operates to implement a RAID storage scheme on storage array 430, such that data stored on the storage array is redundant and/or recoverable in the case of disk errors” in paragraph 0020 of Patel et al], the combination does not explicitly teach, however Bonwick teaches based on the reliability level of the redundant storage system, determining a number of allowed failure storage nodes in the redundant storage system; and determining the second number according to the number of the allowed failure storage nodes [e.g., “In Step 500, a service notification request identifying a target SD is received.  The target SD corresponds to an SD in the storage array that (i) is scheduled to be replaced based on an SD service schedule (e.g., each SD is replaced after they have been in service for a certain period of time), (ii) is to be replaced based upon input from a user (e.g., system administrator), or (iii) is experiencing error events (e.g., failed write operations, failed read operations, etc.) that are above an error event threshold” in paragraph 0044; “In Step 604, one or more parity values for the new RAID stripe are calculated using the data blocks.  The number of parity values depends on the RAID scheme upon which the RAID stripe is based.  For example, if the RAID stripe is generated based on RAID-6, then there are two parity values calculated: P parity value and a Q parity value” in paragraph 0047]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Bonwick’s teaching above in order to increase applicability and/or feasibility for a storage of the redundant storage system of the combination.
As to claim 4, the combination of Patel et al, Sundararaman et al, and Bonwick teaches wherein u represents the first number of data blocks, l represents the second number of data blocks, in a plurality of phases, updating (u — l) data blocks that are not logged, with an updated version of data associated with the (u — l) data blocks based on the write request [e.g., number of blocks in RS_0, RS_4, and/or RS_5 in fig. 8B; D0-D3, D12-D15, and/or D16-D19 in fig. 8B of Bonwick; eight blocks in Stripe 1, 2 with two parity blocks in fig. 1 of Patel et al].
As to claims 5, the combination teaches wherein f represents the number of the allowed failure storage nodes and m represents a number of storage nodes for storing parity; and the memory stores further instructions for: in a first phase in the plurality of phases, updating, up to (m - f) data blocks that are not logged, with an updated version of data associated with the (m - f) data blocks based on the write request [e.g., “Write new RAID stripe to storage array” at Step 714 in fig. 7 of Bonwick]. 
As to claims 6, the combination teaches wherein the memory stores further instructions for: in a second phase in the plurality of phases, updating, up to - 2 * (m - f) data blocks that are not logged or updated, with an updated version of data associated with the - 2 * (m - f) data blocks based on the write request, wherein  = u - l [e.g., “Copy RAID stripe to new location in storage array” at Step 708 in fig. 7 of Bonwick]. 
As to claims 7, the combination teaches wherein the memory stores further instructions for: in a third phase in the plurality of phases, updating, a remaining portion of the u data blocks, with an updated version of data associated with the remaining portion based on the write request. [e.g., “Remaining unprocessed RAID stripes” at Step 718 in fig. 7 of Bonwick].
As to claims 8, the combination teaches wherein the logging the data in the second number of data blocks into the redundant storage system comprises: in response to the u data blocks being within a stripe in the redundant storage system, logging data associated with the l data blocks into respective log areas in respective storage nodes of the l data blocks [e.g., P0’, P4, and/or P3 in fig. 8B of Bonwick].
As to claims 9, the combination teaches wherein logging the data associated with the l data blocks into respective log areas in respective storage nodes of the l data blocks comprises: determining an original version of the data associated with the l data blocks, determining an updated version of the data associated with the l data blocks based on the write request; logging, into the respective log areas in the respective storage nodes of the l data blocks, one version from the original version and the updated version of the data associated with the l data blocks; and maintaining, in the l data blocks, the other version of the data associated with the l data blocks [e.g., P0 of RS_0, P0’ of RS_4, P3 of RS_3, P4 of RS_5, and/or P3 of RS_6 in fig. 8B of Bonwick].
As to claims 11, the combination teaches wherein u represents the first number of data blocks and l represents the second number of data blocks; and logging the data associated with the second number of data blocks into the redundant storage system comprises: in response to the u data blocks being within a plurality of stripes in the redundant storage system, with respect to a stripe of the plurality of stripes; determining a sixth number of data blocks that are to be written into the stripe, wherein ui represents the sixth number; determining a seventh number less than ui based on the reliability level of the redundant storage system, wherein li represents the seven number; and logging data associated with li data blocks from the ui data blocks into the redundant storage system [e.g., number of blocks in RS_0, RS_4, and/or RS_5 in fig. 8B; D0-D3 of RS_4, P0’ of RS_4 and/or D12-D15 of RS_6, P3 of RS_6 in fig. 8B of Bonwick].
As to claims 12, the combination teaches wherein the memory stores further instructions for: with respect to the stripe of the plurality of stripes; determining an original version of the data associated with the li data blocks; determining an updated version of the data associated with the li data blocks based on the write request; logging, into the respective log areas in the respective storage nodes of the li data blocks in the stripe, one version from the original version and the updated version of the data associated with the li data blocks; and maintaining, in the li data blocks, the other version of the data associated with the li data blocks [e.g., P0 of RS_0, P0’ of RS_4, P3 of RS_3, P4 of RS_5, and/or P3 of RS_6 in fig. 8B of Bonwick].
  As to claims 13, the combination teaches wherein f represents the number of the allowed failure storage nodes and m represents a number of storage nodes for storing parity; and the memory stores further instructions for: with respect to the stripe of the plurality of stripes, updating, up to (m - f) data blocks that are not logged, with an updated version of data associated with the (m - f) data blocks based on the write request [e.g., “Write new RAID stripe to storage array” at Step 714 in fig. 7 of Bonwick].
  As to claims 14, the combination teaches wherein the memory stores further instructions for: with respect to the stripe of the plurality of stripes, updating, a remaining portion of the ui data blocks, with an updated version of data associated with the remaining portion based on the write request. [e.g., “Remaining unprocessed RAID stripes” at Step 718 in fig. 7 of Bonwick].
Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al, Sundararaman et al, and Bonwick as applied to claims 9 and 13 above, and further in view of Hallak et al [US 2013/0124776 A1].
	As to claims 10 and 15, though the combination of Patel et al, Sundararaman et al, and Bonwick teaches wherein the recovering the data in the redundant storage system in response to a fault occurring in any of f storage nodes in the redundant storage system [e.g., “In Step 500, a service notification request identifying a target SD is received.  The target SD corresponds to an SD in the storage array that (i) is scheduled to be replaced based on an SD service schedule (e.g., each SD is replaced after they have been in service for a certain period of time), (ii) is to be replaced based upon input from a user (e.g., system administrator), or (iii) is experiencing error events (e.g., failed write operations, failed read operations, etc.) that are above an error event threshold” in paragraph 0044, figs. 8A, 8B, “In one embodiment of the invention, the FPGA (102) (if present) includes functionality to calculate parity values (e.g., P parity value, Q parity value) for purposes of storing data in the storage array (108) and/or functionality to perform various calculations necessary to recover corrupted data stored using the RAID scheme” in paragraph 0023 of Bonwick], the combination does not explicitly teach, however Hallak et al teach determining, from the existing data, a first group of data blocks with the original version and a second group of data blocks with the updated version, respectively and recovering the data based on a comparison of sizes of the first and second groups [e.g., “In the event of single disk failure, the method may use row parity to recover a first plurality of lost data blocks and to use diagonal parity to recover remaining data blocks, thereby to use data blocks already read from the row parity recover to calculate the diagonal parity recovery” in paragraph 0053; “The data update unit reads the old data block, and existing parity data, then writes the new data block and XORs data of the old data block with data of the new data block and the existing parity data to form new parity data” in paragraph0096; “This leads to the disadvantage of having columns which are different sizes, and thus disks which are different sizes.  In fact the different sized disk problem can be avoided if the blocks are spread over different disks in such a way as to provide no noticeable difference” in paragraph 0097; “The disks comprise several stripes with distributed P and Q columns and illustrate how the same sized disks can be used, with different sizes for the Q and other stripes” in paragraph 0119; figs. 9, 10]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Hallak et al’s teaching above in order to increase applicability and/or feasibility for a storage of the redundant storage system of the combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Venkat et al [US 2017/0228388 A1] teach a redundant storage system natively supporting crash consistency and failure tolerance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        12/15/2022